      Case 2:15-cv-04772 Document 20 Filed 07/10/20 Page 1 of 1 PageID #: 1129


                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     CHARLESTON DIVISION

IN RE: ETHICON, INC.,
       PELVIC REPAIR SYSTEM                                        MDL NO. 2327
       PRODUCTS LIABILITY LITIGATION

THIS DOCUMENT RELATES TO

SHARON BUNCH,

                      Plaintiff,

v.                                                  Civil Action No. 2:15-cv-04772

ETHICON, INC., and
JOHNSON & JOHNSON,

                      Defendants.

                            MEMORANDUM OPINION AND ORDER

       Plaintiff, Sharon Bunch’s counsel filed this civil action on April 16, 2015 [ECF No. 1]. On

November 15, 2018, plaintiff’s counsel filed a Suggestion of Death noting the death of plaintiff Sharon

Bunch on or about December 7, 2013. Because the plaintiff was deceased prior to the time this case

was filed, she cannot bring a lawsuit in her own name. “[A] lawsuit filed in the name of a deceased

individual is a nullity over which this Court has no jurisdiction.” In re Engle Cases, No. 3:09-cv-1000-

J-32JBT, 2013 WL 8115442, at *2 (M.D. Fla. Jan. 22, 2013). Accordingly, the court ORDERS that

this case is DISMISSED without prejudice and STRICKEN from the docket of this court.

       The court DIRECTS the Clerk to file a copy of this Order and to send a copy of this Order to

counsel and any unrepresented party.

                                             ENTER: July 10, 2020
